Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17157944 filed 01/25/2021. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62977003 filed 02/14/2020.

Allowable Subject Matter
Claim 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 8-11, 14-18, 21-25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (KIM hereafter) (US 20220174707 A1) in view of LI et al. (LI hereafter) (US 20220150030 A1).

Regarding claim 1, KIM teaches, A method for wireless communication at a user equipment (UE), comprising: 
receiving a plurality of downlink control information messages scheduling a plurality of downlink data channels (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083; a DCI having a scheduling information on … PDSCHs, Par. 0007), the plurality of downlink control information messages including at least a first downlink control information message (KIM; element “C-DAI:1 T-DAI:1” Fig. 13) and a second downlink control information message (KIM; element “C-DAI:0 T-DAI:0” Fig. 13), the first downlink control information message scheduling a first downlink data channel of a first component carrier and a second downlink data channel of a second component carrier (KIM; element “Multi-CC DL assignment”, “DL data”, “CC#1”, “CC#2” Fig. 13; The multi-CC DCI is provided for PDSCH scheduling on a plurality of CCs and may schedule PDSCH on maximum N (>1) CCs, Par. 0075), and the second downlink control information message scheduling a third downlink data channel (KIM; element “Single-CC DL assignment”, “DL data”, “CC#1”, Fig. 13; single-CC DCI in the present specification means DL assignment capable of scheduling PDSCH on a single CC only, Par. 0075); 
identifying a set of downlink assignment indices in the received plurality of downlink control information messages (KIM; element “C-DAI:0”, C-DAI:1” Fig. 13), each downlink control information message of the plurality of downlink control information messages including a unique downlink assignment index of the set of downlink assignment indices (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083 [Note that one DCI has C-DAI=0 and other has C-DAI=1 and each are unique]); 
generating a set of feedback bits of an acknowledgement codebook, the set of feedback bits including a same number of feedback bits for each downlink assignment index of the set of downlink assignment indices (KIM; element “A, N, A, A,” Fig. 13; an HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI … an (2*N)-bit HARQ-ACK codebook may be configured. Meanwhile, regarding N-bit HARQ-ACK corresponding to each DAI value, if the number of actually scheduled CCs is K (<N), HARQ-ACK information (e.g., ‘1’ in case of ACK or ‘0’ in case of NACK) corresponding to PDSCH on scheduled CC(s) is carried on first (i.e., MSB) K bits among N bits and NACK information (e.g., ‘0’) may be carried on the rest of (i.e., LSB) (N-K) bit(s), Par. 0083); and 
transmitting the generated set of feedback bits on an uplink control channel (KIM; the UE may receive a PDCCH and/or a PDSCH from the BS (S107) and transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the BS (S108), in a general UL/DL signal transmission procedure. Control information that the UE transmits to the BS is generically called uplink control information (UCI). The UCI includes a hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), Par. 0036).  
	Although KIM teaches DCI, but fails to explicitly teach that DCI is DCI message.
However, in the same field of endeavor, LI teaches, 
DCI message (LI; The control channels PDCCHs 112 … may be used to carry control information in forms of control messages such as downlink control information (DCI) message 116 … The DCI message 116, for example, may be used for allocating PDSCH communication resources to the user equipment 104, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM to include the use of DCI message as taught by LI in order to carry control information (LI; Par. 0032).

Regarding claim 21, KIM teaches, A method for wireless communication at a base station, comprising: 
transmitting a plurality of downlink control information messages scheduling a plurality of downlink data channels (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083; a DCI having a scheduling information on … PDSCHs, Par. 0007), the plurality of downlink control information messages including at least a first downlink control information message (KIM; element “C-DAI:1 T-DAI:1” Fig. 13) and a second downlink control information message (KIM; element “C-DAI:0 T-DAI:0” Fig. 13), the first downlink control information message scheduling a first downlink data channel of a first component carrier and a second downlink data channel of a second component carrier (KIM; element “Multi-CC DL assignment”, “DL data”, “CC#1”, “CC#2” Fig. 13; The multi-CC DCI is provided for PDSCH scheduling on a plurality of CCs and may schedule PDSCH on maximum N (>1) CCs, Par. 0075), and the second downlink control information message scheduling a third downlink data channel (KIM; element “Single-CC DL assignment”, “DL data”, “CC#1”, Fig. 13; single-CC DCI in the present specification means DL assignment capable of scheduling PDSCH on a single CC only, Par. 0075) including a set of downlink assignment indices in the plurality of downlink control information messages (KIM; element “C-DAI:0”, C-DAI:1” Fig. 13), each downlink control information message of the plurality of downlink control information messages including a unique downlink assignment index of the set of downlink assignment indices (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083 [Note that one DCI has C-DAI=0 and other has C-DAI=1 and each are unique]); and 
receiving a set of feedback bits of an acknowledgement codebook on an uplink control channel (KIM; the UE may receive a PDCCH and/or a PDSCH from the BS (S107) and transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the BS (S108), in a general UL/DL signal transmission procedure. Control information that the UE transmits to the BS is generically called uplink control information (UCI). The UCI includes a hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), Par. 0036), the set of feedback bits including a same number of feedback bits for each downlink assignment index of the set of downlink assignment indices (KIM; element “A, N, A, A,” Fig. 13; an HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI … an (2*N)-bit HARQ-ACK codebook may be configured. Meanwhile, regarding N-bit HARQ-ACK corresponding to each DAI value, if the number of actually scheduled CCs is K (<N), HARQ-ACK information (e.g., ‘1’ in case of ACK or ‘0’ in case of NACK) corresponding to PDSCH on scheduled CC(s) is carried on first (i.e., MSB) K bits among N bits and NACK information (e.g., ‘0’) may be carried on the rest of (i.e., LSB) (N-K) bit(s), Par. 0083).  
	Although KIM teaches DCI, but fails to explicitly teach that DCI is DCI message.
However, in the same field of endeavor, LI teaches, 
DCI message (LI; The control channels PDCCHs 112 … may be used to carry control information in forms of control messages such as downlink control information (DCI) message 116 … The DCI message 116, for example, may be used for allocating PDSCH communication resources to the user equipment 104, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM to include the use of DCI message as taught by LI in order to carry control information (LI; Par. 0032).

Regarding claim 27, KIM teaches, An apparatus for wireless communication, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive a plurality of downlink control information messages scheduling a plurality of downlink data channels (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083; a DCI having a scheduling information on … PDSCHs, Par. 0007), the plurality of downlink control information messages including at least a first downlink control information message (KIM; element “C-DAI:1 T-DAI:1” Fig. 13) and a second downlink control information message (KIM; element “C-DAI:0 T-DAI:0” Fig. 13), the first downlink control information message scheduling a first downlink data channel of a first component carrier and a second downlink data channel of a second component carrier (KIM; element “Multi-CC DL assignment”, “DL data”, “CC#1”, “CC#2” Fig. 13; The multi-CC DCI is provided for PDSCH scheduling on a plurality of CCs and may schedule PDSCH on maximum N (>1) CCs, Par. 0075), and the second downlink control information message scheduling a third downlink data channel (KIM; element “Single-CC DL assignment”, “DL data”, “CC#1”, Fig. 13; single-CC DCI in the present specification means DL assignment capable of scheduling PDSCH on a single CC only, Par. 0075); 
identify a set of downlink assignment indices in the received plurality of downlink control information messages (KIM; element “C-DAI:0”, C-DAI:1” Fig. 13), each downlink control information message of the plurality of downlink control information messages including a unique downlink assignment index of the set of downlink assignment indices (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083 [Note that one DCI has C-DAI=0 and other has C-DAI=1 and each are unique]); 
generate a set of feedback bits of an acknowledgement codebook, the set of feedback bits including a same number of feedback bits for each downlink assignment index of the set of downlink assignment indices (KIM; element “A, N, A, A,” Fig. 13; an HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI … an (2*N)-bit HARQ-ACK codebook may be configured. Meanwhile, regarding N-bit HARQ-ACK corresponding to each DAI value, if the number of actually scheduled CCs is K (<N), HARQ-ACK information (e.g., ‘1’ in case of ACK or ‘0’ in case of NACK) corresponding to PDSCH on scheduled CC(s) is carried on first (i.e., MSB) K bits among N bits and NACK information (e.g., ‘0’) may be carried on the rest of (i.e., LSB) (N-K) bit(s), Par. 0083); and 
transmit the generated set of feedback bits on an uplink control channel (KIM; the UE may receive a PDCCH and/or a PDSCH from the BS (S107) and transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the BS (S108), in a general UL/DL signal transmission procedure. Control information that the UE transmits to the BS is generically called uplink control information (UCI). The UCI includes a hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), Par. 0036).  
	Although KIM teaches DCI, but fails to explicitly teach that DCI is DCI message.
However, in the same field of endeavor, LI teaches, 
DCI message (LI; The control channels PDCCHs 112 … may be used to carry control information in forms of control messages such as downlink control information (DCI) message 116 … The DCI message 116, for example, may be used for allocating PDSCH communication resources to the user equipment 104, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM to include the use of DCI message as taught by LI in order to carry control information (LI; Par. 0032).

Regarding claim 29, KIM teaches, An apparatus for wireless communication, comprising: 
a processor, 
memory coupled with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit a plurality of downlink control information messages scheduling a plurality of downlink data channels (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083; a DCI having a scheduling information on … PDSCHs, Par. 0007), the plurality of downlink control information messages including at least a first downlink control information message (KIM; element “C-DAI:1 T-DAI:1” Fig. 13) and a second downlink control information message (KIM; element “C-DAI:0 T-DAI:0” Fig. 13), the first downlink control information message scheduling a first downlink data channel of a first component carrier and a second downlink data channel of a second component carrier (KIM; element “Multi-CC DL assignment”, “DL data”, “CC#1”, “CC#2” Fig. 13; The multi-CC DCI is provided for PDSCH scheduling on a plurality of CCs and may schedule PDSCH on maximum N (>1) CCs, Par. 0075), and the second downlink control information message scheduling a third downlink data channel (KIM; element “Single-CC DL assignment”, “DL data”, “CC#1”, Fig. 13; single-CC DCI in the present specification means DL assignment capable of scheduling PDSCH on a single CC only, Par. 0075); and 
receive a set of feedback bits of an acknowledgement codebook on an uplink control channel (KIM; the UE may receive a PDCCH and/or a PDSCH from the BS (S107) and transmit a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to the BS (S108), in a general UL/DL signal transmission procedure. Control information that the UE transmits to the BS is generically called uplink control information (UCI). The UCI includes a hybrid automatic repeat and request acknowledgement/negative acknowledgement (HARQ-ACK/NACK), Par. 0036), the set of feedback bits including a same number of feedback bits for each downlink assignment index of a set of downlink assignment indices (KIM; element “A, N, A, A,” Fig. 13; an HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI … an (2*N)-bit HARQ-ACK codebook may be configured. Meanwhile, regarding N-bit HARQ-ACK corresponding to each DAI value, if the number of actually scheduled CCs is K (<N), HARQ-ACK information (e.g., ‘1’ in case of ACK or ‘0’ in case of NACK) corresponding to PDSCH on scheduled CC(s) is carried on first (i.e., MSB) K bits among N bits and NACK information (e.g., ‘0’) may be carried on the rest of (i.e., LSB) (N-K) bit(s), Par. 0083).  
	Although KIM teaches DCI, but fails to explicitly teach that DCI is DCI message.
However, in the same field of endeavor, LI teaches, 
DCI message (LI; The control channels PDCCHs 112 … may be used to carry control information in forms of control messages such as downlink control information (DCI) message 116 … The DCI message 116, for example, may be used for allocating PDSCH communication resources to the user equipment 104, Par. 0032). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM to include the use of DCI message as taught by LI in order to carry control information (LI; Par. 0032).

Regarding claim 2 and 28, KIM-LI teaches, The method of claim 1 and The apparatus of claim 27 respectively, 
wherein each unique downlink assignment index associated with each downlink control information message of the plurality of downlink control information messages are assigned a single value by incrementing each unique downlink assignment index (KIM; As shown in FIG. 13, C-DAI and T-DAI may increase by 1 for each (single-CC or multi-CC DL) DCI, Par. 0083 [Note that one DCI has C-DAI=0 and other has C-DAI=1 and each are unique]).  

Regarding claim 8, KIM-LI teaches, The method of claim 1, wherein generating the set of feedback bits of the acknowledgement codebook comprises: 
generating at least two feedback bits for each downlink assignment index of the set of downlink assignment indices in the acknowledgement codebook (KIM; element “A, N, A, A,” Fig. 13; an HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI … an (2*N)-bit HARQ-ACK codebook may be configured. Meanwhile, regarding N-bit HARQ-ACK corresponding to each DAI value, if the number of actually scheduled CCs is K (<N), HARQ-ACK information (e.g., ‘1’ in case of ACK or ‘0’ in case of NACK) corresponding to PDSCH on scheduled CC(s) is carried on first (i.e., MSB) K bits among N bits and NACK information (e.g., ‘0’) may be carried on the rest of (i.e., LSB) (N-K) bit(s), Par. 0083).  

Regarding claim 9, KIM-LI teaches, The method of claim 8, wherein the at least two feedback bits for a first downlink assignment index of the set of downlink assignment indices includes one feedback bit for the first downlink data channel and one feedback bit for the second downlink data channel (KIM; element “A, N, A, A,” Fig. 13 [Note that “A,A” are for CC#1 and CC#2]).  

Regarding claim 10, KIM-LI teaches, The method of claim 8, wherein the at least two feedback bits for a second downlink assignment index of the set of downlink assignment indices includes one feedback bit for the third downlink data channel and one non-acknowledgement (NACK) bit (KIM; element “A, N, A, A,” Fig. 13 [Note that “A” of “A,N” is for actually scheduled CC#1]).  

Regarding claim 11, KIM-LI teaches, The method of claim 1, wherein generating the set of feedback bits of the acknowledgement codebook comprises: 
generating at least one feedback bit for each downlink assignment index of the set of downlink assignment indices in the acknowledgement codebook based at least in part on a bundling rule (KIM; HARQ-ACK bundling means an operation of generating 1-bit HARQ-ACK by applying logical AND operation to HARQ-ACK bit corresponding to each TB of PDSCH, Par. 0079).  

Regarding claim 14, KIM-LI teaches, The method of claim 11, wherein the at least one feedback bit comprises acknowledgement information for the third downlink data channel (KIM; element “A, N, A, A,” Fig. 13 [Note that “A” of “A,N” is for actually scheduled CC#1]; HARQ-ACK bundling means an operation of generating 1-bit HARQ-ACK by applying logical AND operation to HARQ-ACK bit corresponding to each TB of PDSCH, Par. 0079).  

Regarding claim 15 and claim 22, KIM-LI teaches, The method of claim 1 and The method of claim 21 respectively, further comprising: 
determining that at least one of the first component carrier or the second component carrier are configured for a code block group-based feedback (KIM; If CBG is configured on a specific CC (or BWP), Par. 0084), 
wherein generating the set of feedback bits of the acknowledgement codebook is based at least in part on the code block group-based feedback (KIM; If CBG is configured on a specific CC (or BWP), a HARQ-ACK codebook size may be determined based on a maximum value among the per-CC (or -BWP) N*CBG number values, Par. 0084).  

Regarding claim 16, KIM-LI teaches, The method of claim 15, wherein generating the set of feedback bits of the acknowledgement codebook comprises: 
generating, for each unique downlink assignment index of the set of downlink assignment indices for each downlink control information message of the plurality of downlink control information messages, a same number of feedback bits for the first component carrier and the second component carrier based at least in part on the determining (KIM; element “A, N, A, A,” Fig. 13; FIG. 7 illustrates Code Block Group-based (CBG-based) Hybrid ARQ (HARQ) process. Data scheduling in a CBG-based HARQ process and a corresponding HARQ process may be performed in unit of TB, Par. 0064 [Note that each CC has 1 bit for a PDSCH and PDSCH has a TB that includes CBG]).  

Regarding claim 17 and claim 24, KIM-LI teaches, The method of claim 15 and The method of claim 21 respectively, further comprising: 
determining that the first component carrier is configured for a code block group-based feedback and the second component carrier is not configured for the code block group-based feedback, wherein generating the set of feedback bits of the acknowledgement codebook is based at least in part on a code block group-based subcodebook (KIM; If CBG is configured on a specific CC (or BWP), a HARQ-ACK codebook size may be determined based on a maximum value among the per-CC (or -BWP) N*CBG number values, Par. 0084).  

Regarding claim 18 and claim 25, KIM-LI teaches, The method of claim 1 and The method of claim 21 respectively, wherein a number of acknowledgement bits related to the generated set of feedback bits of the acknowledgement codebook is based at least in part on a multi-component carrier scheduling configuration of the UE (KIM; HARQ-ACK codebook size may be determined based on the maximum number N of CCs that can be scheduled by a corresponding DCI. Here, the N value may be predefined or configured by higher layer (e.g., RRC) signaling … an (2*N)-bit HARQ-ACK codebook may be configured, Par. 0083).  

Regarding claim 23, KIM-LI teaches, The method of claim 22, wherein the set of feedback bits of the acknowledgement codebook comprise a same number of feedback bits for the first component carrier and the second component carrier (KIM; element “A, N, A, A,” Fig. 13; FIG. 7 illustrates Code Block Group-based (CBG-based) Hybrid ARQ (HARQ) process. Data scheduling in a CBG-based HARQ process and a corresponding HARQ process may be performed in unit of TB, Par. 0064 [Note that each CC has 1 bit for a PDSCH and PDSCH has a TB that includes CBG]).  
    
Regarding claim 30, KIM-LI teaches, The apparatus of claim 29, wherein at least one of the first component carrier or the second component carrier are configured for a code block group-based feedback (KIM; If CBG is configured on a specific CC (or BWP), Par. 0084), and the set of feedback bits of the acknowledgement codebook is based at least in part on the code block group-based feedback (KIM; If CBG is configured on a specific CC (or BWP), a HARQ-ACK codebook size may be determined based on a maximum value among the per-CC (or -BWP) N*CBG number values, Par. 0084), wherein the set of feedback bits of the acknowledgement codebook comprise a same number of feedback bits for the first component carrier and the second component carrier (KIM; element “A, N, A, A,” Fig. 13; FIG. 7 illustrates Code Block Group-based (CBG-based) Hybrid ARQ (HARQ) process. Data scheduling in a CBG-based HARQ process and a corresponding HARQ process may be performed in unit of TB, Par. 0064 [Note that each CC has 1 bit for a PDSCH and PDSCH has a TB that includes CBG]).  


Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM-LI and in further view of Matsumura et al. (Matsumura hereafter) (US 20220190980 A1) and in in further view of Takeda et al. (Takeda hereafter) (US 20200169990 A1).

Regarding claim 3, KIM-LI teaches, The method of claim 1, further comprising. 
KIM-LI fail to explicitly teach,
ordering the plurality of downlink control information messages based at least in part on, for each downlink control information message of the plurality of downlink control information messages, one or more component carrier indices indicated by the downlink control information message or a control channel occasion associated with the downlink control information message, or both.  
However, in the same field of endeavor, Matsumura  teaches, 
ordering the plurality of downlink control information messages based at least in part on, for each downlink control information message of the plurality of downlink control information messages, one or more component carrier indices (Matsumura; the counter DAI in the DCI for scheduling data in the certain period may indicate a number that is counted in the certain period first in the frequency domain (for example, CC index order) , Par. 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM-LI to include the use of CC index order as taught by Matsumura  in order to determine DAI (Matsumura; Par. 0054).
KIM-LI-Matsumura fail to explicitly teach,
one or more component carrier indices indicated by the downlink control information message.
However, in the same field of endeavor, Takeda teaches, 
one or more component carrier indices indicated by the downlink control information message (Takeda; a carrier indicator (CI) is included in the DCI such that the UE identifies correspondence between each piece of DCI and its carrier (cell). In the DCI, a field including bits indicating the CI is also referred to as a carrier indicator field (CIF), Par. 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM-LI-Matsumura to include the use of CI order as taught by Takeda in order to determine correspondence between DCI and CI (Takeda; Par. 0035).

Regarding claim 4, KIM-LI-Matsumura-Takeda teaches, The method of claim 3, wherein a corresponding value of each unique downlink assignment index of the set of downlink assignment indices for each downlink control information message of the plurality of downlink control information messages is based at least in part on the ordering of the plurality of downlink control information messages (Matsumura; the counter DAI in the DCI for scheduling data in the certain period may indicate a number that is counted in the certain period first in the frequency domain (for example, CC index order) , Par. 0054).
The rational and motivation for adding this teaching of Matsumura is the same as for Claim 3.


Claim 12-13, 20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM-LI and in further view of LEE et al. (LEE hereafter) (US 20170244532 A1).

Regarding claim 12, KIM-LI teaches, The method of claim 11. 
	KIM-LI fail to explicitly teach,
wherein the at least one feedback bit comprises acknowledgement information for the first downlink data channel and the second downlink data channel.  
However, in the same field of endeavor, LEE teaches, 
wherein the at least one feedback bit comprises acknowledgement information for the first downlink data channel and the second downlink data channel (LEE; CC domain bundling refers to bundling ACK/NACK signals for DL transmissions in a plurality of CCs … CC domain bundling refers to bundling ACK/NACK signals for DL transmissions in … a plurality of CCs, Par. 0187). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM-LI to include the use of CC domain bundling as taught by LEE in order to bundle ACK bits of plurality of CCs (LEE; Par. 0187).

Regarding claim 13, KIM-LI-LEE teaches, The method of claim 12, wherein the at least one feedback bit is one feedback bit based at least in part on a binary AND operation of a first bit of acknowledgement information for the first downlink data channel and a second bit of acknowledgement information for the second downlink data channel (LEE; ACK/NACK bundling may be performed by logical AND operation, Par. 0187).
The rational and motivation for adding this teaching of LEE is the same as for Claim 12.

Regarding claim 20 and claim 26, KIM-LI teaches, The method of claim 1 and The method of claim 21 respectively. 
KIM-LI fail to explicitly teach,
wherein a number of acknowledgement bits related to the generated set of feedback bits of the acknowledgement codebook is based at least in part on a bundling configuration related to the generated set of feedback bits of the acknowledgement codebook.  
However, in the same field of endeavor, LEE teaches, 
wherein a number of acknowledgement bits related to the generated set of feedback bits of the acknowledgement codebook is based at least in part on a bundling configuration related to the generated set of feedback bits of the acknowledgement codebook (LEE; CC domain bundling refers to bundling ACK/NACK signals for DL transmissions in a plurality of CCs … CC domain bundling refers to bundling ACK/NACK signals for DL transmissions in … a plurality of CCs, Par. 0187). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM-LI to include the use of CC domain bundling as taught by LEE in order to bundle ACK bits of plurality of CCs (LEE; Par. 0187).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM-LI and in further view of H. LEE et al. (H. LEE hereafter) (US 20210368453 A1).

Regarding claim 19, KIM-LI teaches, The method of claim 18, further comprising. 
KIM-LI fail to explicitly teach,
determining a power level for the uplink control channel transmitting the generated set of feedback bits based at least in part on the number of acknowledgement bits.  
However, in the same field of endeavor, H. LEE teaches, 
determining a power level for the uplink control channel transmitting the generated set of feedback bits based at least in part on the number of acknowledgement bits (H. LEE; the transmission power of the PUCCH may be determined based on information about the number of HARQ-ACK bits for the PDSCH, Par. 0343). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of KIM-LI to include the use of number of HARQ-ACK bits as taught by H. LEE in order to determine PUCCH power (H. LEE; Par. 0343).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416